Title: To Thomas Jefferson from Charles Thomson, 8 July 1786
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
New York July 8. 1786

I have just received by the way of Baltimore your letter of the 22 April with the new invented lamp, for which I return you my most hearty thanks. I conclude you were disappointed in sending the one you mentioned in a former letter by Col. Senf, as he never called on me. The one you have now sent is an elegant piece of furniture, if it were not otherwise valuable on account of its usefulness. I am informed this kind of lamps is coming into use in Philadelphia and made there. I wish I could send you any thing from this country worth your acceptance. But arts here are yet in their infancy; and though Philadelphia begins to imitate yet has she not arrived to the perfection of inventing. I have heard much of those mills near London, which are worked by steam, but cannot learn whether the steam is applied as an immediate agent for turning the wheels or raising water for that purpose. I am informed that there is a man in South-Carolina who has invented a machine to raise an immense quantity of water in a short space of time, by which it is said he can flood rice grounds, or draw off the water from drowned lands with great ease and little expence. I have not met with any person who could give me an Account of the principles on which it is constructed, how it is worked or what may be the probable expence. The inventor of the steam boat, which is to go against the stream has applied to several legislatures, which have passed laws giving him for a number of years the exclusive privilege of constructing those boats, but I have not heard that any are yet built and in use.

During the course of last week we have had here for several evenings a display of Northern lights. The wind had blown for some days from south west and the weather was warm and dry. As my house nearly fronts the S.S.W. and has a large opening back, I had a full and beautiful view of the lights from the windows of my back parlour, which is raised one story from the ground, the opposite houses only intercepting about four or five degrees from the horizon. As I viewed them on friday evening the 30 June there appeared just over the tops of the houses a white luminous cloud extending in a horizontal position from NE to N.W. From this cloud, at different places darted up successive streams of light tapering to points, some of them to the heighth of 50 degrees. The stars were bright and the north pole clearly discernable among the streamers, so that by it I could judge of their heighth. Some times the white cloud appeared in places a little darkened before the stream ascended, in which cases I observed the ascending stream was tinged with red and continued to have a redish hue. Having a lofty steeple in view to guide my eye and direct my judgment I observed two or three of the streamers which rose in the North east and were of this hue, moving with a slow but regular progressive motion towards the North, still continuing perpendicular and very high. From one of them I thought I saw a flash of lightening; but not seeing it repeated I concluded I was mistaken. The light was so great as to cast a shadow from my body and from my hand against a wall. On the following evening viz. Saturday July 1. we had nearly the same appearance but not in so great a degree. These you will observe are only common phenomena, which philosophers have endeavoured to account for on various principles and about which I should not have troubled you but for a phenomenon which appeared on Saturday night. This was a luminous Belt, or stream of light forming a great and regular bow from east to west. At what time it made its first appearance or how it was first formed, whether instantaneously or by degrees, I cannot say as I did not see its first formation. My attention was called to it about half after 10 o clock. It was then quite compleat, and seemed to form an Arch passing through the zenith from horizon to horizon. As I viewed it to the west, it seemed to rise from behind the opposite houses like a stream of pale white light about a yard broad, spreading as it advanced to the zenith to two or three times that breadth. Viewed to the East, it had the same appearance down to the horizon where its breadth appeared the same as just over the tops of the houses to the west. I watched it  for half an hour during which time it continued invariably the same. At length to the east I saw it drawing to a point at the horizon and gradually abating in light for four or five degrees upwards. After it seemed to have vanished to that heighth or rather more, it darted down at short intervals from the luminous part a pointed quivering stream. Soon after the light began to abate through the whole circle. I did not continue to watch it till it wholly disappeared as I was indisposed and afraid of catching cold; but I am told it lasted till about half past eleven. I have conversed with a person who saw it at a place about 30 miles north from this City. There it had the same appearance and seemed to pass through the zenith. I have written to Philadelphia to know whether it was seen there, but have not yet receivd an answer. The day following was very hot. Monday morning was overcast, but sultry. About 9 o clock the Sun broke out and it seemed as if we should have a very hot day; but about noon there arose a dark smoky vapour which covered the whole heavens, sometimes so thick as quite to hide the sun sometimes only obscuring it so as to make it appear like a great ball of fire or a dark red full moon. This smoky vapour last the whole day and in the evening there was a smell very much like that from burning green brush wood. Next day the Vapour continued but in a much less degree. Since that we have had two thunder gusts which have cleared the air and the northern lights have disappeared. I mention the circumstances before and after the phenomenon only to point out to you the state of the atmosphere.
I have sometimes had it in contemplation to hazard some thoughts on the general Deluge and endeavour by an hypothesis somewhat different from any I have seen to prove not only the possibility but the probability, I had almost said the certainty of the waters covering the whole Earth. But having lately had a cursory reading of an ingenious piece written on the subject by a Mr. Whitehurst, which I dare say you have seen, I should be glad first to know your Opinion of his hypothesis and reasoning. And while your thoughts are turned to the subject I wish you to consider what would be the probable effects of a sudden change of the position of the earth, say for instance by an alteration of the poles, an inclination of the axis 23½ degrees, or a change in the Annual Orbit. I do not mean by this to divert your attention from political subjects in which I find you have been usefully employed. I have read with much pleasure the two papers containing observations on the transportation of flour, and on Contraband. I am glad they were written  and delivered. For though at present the object is not obtained, yet I am confident if the proper moment is watched and improved, the arguments there stated will on some future Occasion have due weight and influence. Mrs. T. desires to be remembered to you and to your Daughter. I am with unfeigned affection & esteem Dear Sir Your obedient humble Servt,

Chas Thomson

